In a proceeding pursuant to section 384 of the Social Services Law and article 6 of the Family Court Act, the appeal is from an order of the Family Court, Kings County, dated February 13, 1976, which, after a hearing, inter alia, dismissed the petition and ordered that arrangements be made to discharge the child. Order reversed, without costs or disbursements, and proceeding remanded to the Family Court for a new hearing on the issue of the best interests of the infant (see Matter of Bennett v Jeffreys, 40 NY2d 543). Margett, Acting P. J., Rabin, Hawkins and Mollen, JJ., concur.